Citation Nr: 9914287	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-36 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to service connection for a left shoulder 
disorder.  

5.  Entitlement to service connection for kidney stones.  

6.  Entitlement to service connection for blood in the urine.  

7.  Entitlement to service connection for a mass in the right 
kidney.  

8.  Entitlement to service connection for presbyopia.  

9.  Entitlement to service connection for a sinus disorder.  

10.  Entitlement to service connection for periodontal 
disease.  

11.  Entitlement to service connection for headaches.  

12.  Entitlement to an increased evaluation for high blood 
pressure, currently evaluated as 10 percent disabling.  

13.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.  

14.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.  

15.  Entitlement to a compensable evaluation for a polp 
deformity of the olecranon process of the left elbow.  

16.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1965 to April 1995.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an April 1996 rating 
decision of the Montgomery, Alabama Regional Office 
(hereinafter "the RO") which granted service connection for 
high blood pressure and assigned a 10 percent disability 
evaluation.  Service connection was also granted for 
degenerative joint disease of the right knee with a 10 
percent disability evaluation, for degenerative joint disease 
of the left knee with a 10 percent disability evaluation, for 
a polp deformity of the olecranon process of the left elbow 
with a noncompensable disability evaluation and for bilateral 
hearing loss with a noncompensable disability evaluation.  
Service connection was denied for a heart disorder, 
hepatitis, a right shoulder disorder, a left shoulder 
disorder, kidney stones, blood in the urine, a mass in the 
right kidney, presbyopia, a sinus disorder, periodontal 
disease, headaches, multiple fractures of the left ankle and 
for degenerative joint disease of the lumbar spine.  

A February 1997 rating decision, in pertinent part, granted 
service connection for residuals of a fracture of the left 
ankle and assigned a 10 percent disability evaluation.  
Service connection was also granted for degenerative joint 
disease of the lumbar spine with a 10 percent disability 
evaluation.  The Board observes that the veteran was notified 
of the February 1997 determination on May 14, 1997.  The 
notice to the veteran included a notation that the veteran 
should let the RO know if he was satisfied with the decision 
by completing and signing an enclosed statement within 30 
days from the date of such notice.  The notice also stated 
that if the veteran was not heard from or if he "was not 
satisfied with [the] decision [his] appeal would continue".  
The Board observes that the veteran did not respond to the 
May 14, 1997 notice.  Additionally, a notice of disagreement, 
as to the disability evaluations assigned for the veteran's 
service-connected left ankle and lumbar spine disorders, has 
not been submitted.  A July 1997 rating decision, in 
pertinent part, increased the disability evaluation assigned 
for the veteran's service-connected degenerative joint 
disease of the lumbar spine to 20 percent.  The veteran was 
notified of such decision on August 13, 1997.  The Board 
notes that in an October 1997 VA Form 646, the accredited 
representative listed the issue of entitlement to an 
increased evaluation for degenerative joint disease of the 
lumbar spine as "granted".  The December 1997 informal 
hearing presentation also listed such issue as "granted".  
Therefore, as the veteran has not submitted a notice of 
disagreement as to the issues of entitlement to increased 
evaluations for residuals of a fracture of the left ankle and 
for degenerative joint disease of the lumbar spine, such 
issues are not properly before the Board.  The veteran has 
been represented throughout this appeal by the American 
Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Competent evidence reflecting the current existence of 
hepatitis and headaches has not been presented.  

3.  The claim for service connection for presbyopia is not 
supported by competent evidence that the claim is plausible 
or capable of substantiation.  

4.  Periodontal disease is not a compensable disability for 
VA compensation purposes.  

5.  The veteran's right knee disorder is productive of no 
more than slight impairment of the knee with flexion of 30 
degrees and extension of 30 degrees with questionable 
complaints of pain and the veteran noted to be uncooperative 
pursuant to the most recent examination.  

6.  The veteran's left knee disorder is productive of no more 
than slight impairment of the knee with flexion of 40 degrees 
and extension of 40 degrees with questionable complaints of 
pain and the veteran noted to be uncooperative pursuant to 
the most recent examination.  

7.  The veteran has level II hearing loss in the right ear 
and level II hearing loss in the left ear. 


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for 
hepatitis and for headaches are not well-grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998).  

2.  The claim for entitlement to service connection for 
presbyopia has no legal merit.  38 U.S.C.A. § 5107, 7104 
(West 1991 & Supp. 1998).  

3.  The claim for entitlement to service connection for 
periodontal disease is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).  

4.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5003, 5250, 5256, 5257, 5260 
(1998).  

5.  The schedular criteria for an evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5003, 5250, 5256, 5257, 5260, 7803, 
7804 (1998).  

6.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
including §§ 4.3, 4.85, 4.86, 4.87 and Diagnostic Code 6100 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claims for 
increased evaluations for his service-connected degenerative 
joint disease of the right knee, degenerative joint disease 
of the left knee and bilateral hearing loss are well-grounded 
and that all relevant facts have been properly developed.  As 
discussed below, the Board finds that the veteran's claims 
for service connection for hepatitis, presbyopia, periodontal 
disease and for headaches are not well-grounded and that, 
therefore, there is no further duty to assist the veteran 
with development of such claims.

I.  Service Connection for Hepatitis and for Headaches

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1998).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during wartime service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to wartime 
service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 1997); 38 
C.F.R. § 3.306 (1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran's service medical records indicate that at the 
time of the March 1965 enlistment examination, he was noted 
to suffer from headaches which were relieved with aspirin.  A 
December 1965 treatment entry noted that veteran woke up with 
a laceration of the forehead, a frontal headache and blurring 
of vision after drinking the night before.  The impression 
was a contusion.  An October 1967 entry noted that the 
veteran complained of headaches everyday, sometimes after 
reading, in the right temporal and right maxillary area.  He 
reported that he fell down some stairs two years earlier 
which he thought caused his problem.  An April 1968 
examination report noted that the veteran suffered from 
occasional headaches which were not incapacitating.  It was 
reported that the veteran sustained a blow to the head in a 
fall two years earlier and was unconscious for several hours.  
It was observed that the veteran reported occasional 
headaches since the injury.  

An October 1971 treatment entry noted that the veteran 
complained of a "swimming headache" with mild syncope.  A 
July 1985 report noted that the veteran had a history of 
hepatitis B since 1982.  The impression, at that time, was 
hepatitis A and B, with antigens for both negative.  Liver 
function tests were noted to be normal.  A February 1986 
examination report noted that the veteran complained of 
frequent headaches everyday.  He reported that he had passed 
out two to three times since 1981.  There was also a notation 
that the veteran had hepatitis in 1982 with no sign of recent 
activity.  A March 1986 entry noted an impression of history 
of hepatitis with a hepatitis panel in June 1986, regular.  
An October 1992 entry indicated that the veteran related a 
past history of hepatitis.  The impression was no evidence of 
the hepatitis B antigen.  A January 1994 medical board 
examination report indicated that the veteran had hepatis in 
September 1982.  There were notations that the veteran's head 
was normal and that a neurological evaluation was normal.  

The veteran underwent a VA general medical examination in 
July 1995.  As to the veteran's digestive system, it was 
noted that the veteran reported that he had hepatitis A, 
diagnosed in 1982.  It was observed that no cause was found 
for such disorder and that the veteran had no symptoms since.  
The examiner noted that the veteran's abdomen was soft, 
sounded within normal limits and was negative for tenderness.  
As to the neurological evaluation, it was noted that the 
veteran reported headaches, bilateral, occipital, for 
approximately 15 years with no known neck injury.  The 
examiner indicated that the neurological evaluation was 
grossly within normal limits.  The diagnoses did not refer to 
either headaches or to hepatitis.  

At the September 1996 hearing on appeal, the veteran 
testified that he was diagnosed with hepatitis in 1982.  He 
stated that he was hospitalized at that time.  The veteran 
reported that he had not been hospitalized for hepatitis 
since that time and that he had not had any recent treatment.  
The veteran also indicated that he suffered incapacitating 
headaches.  The veteran stated that the headaches would last 
one to two hours and that he would suffer numerous headaches 
every week.  The veteran reported that he was not receiving 
treatment for headaches and that he was treating himself with 
aspirin.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that he was seen in July 1985 with a 
reported history of hepatitis B in 1982.  The impression, at 
that time, was hepatitis A and B, with antigens for both 
negative.  It was also noted that liver function tests were 
normal.  A March 1986 entry noted a history of hepatitis with 
a hepatitis panel in June 1986, regular, and an October 1992 
entry indicated an impression of no evidence of the hepatitis 
B antigen.  Additionally, the Board observes that a July 1995 
VA general medical examination report noted that the veteran 
reported that he had hepatitis A, diagnosed in 1982.  It was 
noted that no cause was found for such disorder and that the 
veteran had no symptoms since that time.  The examiner 
reported that the veteran's abdomen was soft, sounded within 
normal limits and was negative for tenderness.  The diagnoses 
did not refer to hepatitis.  The Board observes that the 
veteran has not presented any competent evidence establishing 
that he presently suffers from residuals of hepatitis that 
are related to his period of service.  The most recent July 
1995 VA general medical examination report did not indicate 
that the veteran suffered any residuals from the hepatitis 
diagnosed in 1982.  

As to the veteran's claimed headaches, the Board observes 
that the March 1965 enlistment examination included a 
notation that the veteran suffered from headaches which were 
relieved with aspirin.  A December 1965 treatment entry noted 
that the veteran woke up with a laceration of the forehead, a 
frontal headache and blurring of vision after drinking the 
night before.  The impression was a contusion.  Also, an 
October 1967 entry noted that the veteran complained of 
headaches everyday in the right temporal and right maxillary 
area.  Further an April 1968 examination report noted that 
the veteran suffered from occasional headaches which were not 
incapacitating.  It was reported that the veteran had 
sustained a blow to the head in a fall two years earlier and 
that he reported occasional headaches since the injury.  A 
January 1994 medical board examination report noted that the 
veteran's head was normal and that a neurological evaluation 
was also normal.  Additionally, the Board notes that a July 
1995 VA general medical examination report indicated, as to a 
neurological evaluation, that the veteran reported headaches, 
bilateral, occipital, for approximately 15 years with no 
known neck injury.  The examiner reported that the 
neurological evaluation was grossly within normal limits.  
The veteran was also noted to have a history of hypertension.  
The diagnoses did not refer to a headache disorder.  The 
Board observes that the medical evidence of record fails to 
indicate that the veteran suffers from a presently diagnosed 
headache disorder or that he suffered any increase in 
severity of a headache disorder during his period of service.  
38 C.F.R. § 3.306 (1998).  

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  As noted 
above, the clinical and probative evidence of record simply 
fails to indicate that the veteran presently suffers from 
residuals of hepatitis or from any actual presently diagnosed 
headache disorder.  Further, the Board notes that the veteran 
has alleged in statements and testimony on appeal that he 
presently suffers from headaches which originated during his 
period of service and that he should be service-connected for 
hepatitis as he was treated for such disorder during service.  
However, the veteran is not competent, as a lay person, to 
establish that he presently suffers from such disorders, in 
terms of offering a substantiating medical diagnosis, to 
assert medical causation, or to indicate any actual 
identifiable aggravation of a headache disorder during 
service.  See Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  The Board 
observes that it is certainly within the province of the 
veteran to report that he suffered from hepatitis and from 
headaches during service.  However, the credible and 
competent evidence of record does not adequately permit the 
diagnosing or otherwise recognizing the onset of residuals of 
such chronic disabilities during service, or otherwise relate 
the existence of such actual current disabilities to the 
veteran's period of service or indicate that there was any 
increase in severity of a preexisting headache disorder.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  The clinical and 
probative evidence of record simply fails to adequately 
indicate that the veteran presently suffers from the claimed 
disorders.  Accordingly, in the absence of competent evidence 
establishing that the veteran suffers from the claimed 
disorders, the Board concludes that the veteran's claims for 
service connection for hepatitis and for headaches are not 
well-grounded.  Further, the Board finds the information 
provided in the statement of the case and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, might make the claim well-
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

II.  Service Connection for Presbyopia

The veteran's service medical records indicate that at the 
time of the March 1965 enlistment examination, he was noted 
to have 20/20 vision.  An October 1967 consultation report 
noted that the veteran complained of headaches in the right 
temporal and right maxillary area everyday, sometimes after 
reading.  He also reported vertical diplopia.  The examiner 
noted that the veteran had 20/20 vision in both the left eye 
and right eye for both near and far vision.  The examiner did 
indicate a refraction of +1.00 in the right eye and left eye 
for far vision.  An April 1968 examination report noted that 
the veteran had 20/20 near and distance vision in both eyes.  
There was a notation that the veteran had occasional visual 
blurring with refraction normal.  A May 1971 examination 
report indicated that the veteran had 20/20 distance vision 
and correction in near vision as did a January 1978 
examination report.  A February 1982 examination report 
indicated that the veteran had 20/20 distance vision and 
20/40 near vision with a refraction of +1.25.  A March 1987 
report noted 20/20 distance vision in both eyes with 20/20 
near vision in the right eye and 20/70 near vision in the 
left eye corrected to 20/20.  

A November 1989 entry noted that the veteran had 20/20 vision 
in the right eye for distance and 20/25 vision in the left 
eye.  The veteran's near vision was 20/50 in the right eye 
and 50/100 in the left eye.  The assessment included 
presbyopia, both eyes.  A December 1991 report noted that the 
veteran had 20/20 distance vision in both eyes and 20/100 
near vision in both eyes.  The assessment included good 
ocular health and compound hypermetropic astigmatism in the 
right eye and the same in the left eye.  A January 1994 
medical board examination report noted that the veteran had 
20/20 distance vision in the right eye and 20/70 distance 
vision in the left eye corrected to 20/20.  The veteran had 
20/80 near vision in the right and left eye corrected to 
20/30.  

The veteran underwent a VA ophthalmological examination in 
June 1995.  The examiner noted near uncorrected vision in the 
veteran's right eye of 20/40 with corrected vision 20/20 and 
near uncorrected vision in the left eye of 20/200 with 
corrected vision 20/20.  Distance vision was 20/20 in the 
right eye corrected and uncorrected and 20/25 in the left eye 
corrected to 20/20.  The examiner reported that there was no 
diplopia, no visual field deficit and that the veteran had 
"full via confrontations" in both eyes.  The examiner noted 
that the veteran's ocular health appeared normal.  The 
diagnosis was presbyopia.  

At the September 1996 hearing on appeal, the veteran 
testified that he was having problems with his eyes because 
he was getting old.  He stated that he was wearing bifocals 
and that his vision was steadily worsening.  The veteran 
reported that he had not suffered any injuries to his eyes 
and that he did not have frequent infections.  

The Board has weighed the evidence of record.  It is observed 
that the veteran's service medical records indicate that at 
the time of the March 1965 enlistment examination, he was 
noted to have 20/20 vision in both eyes for both distance and 
near vision.  A November 1989 treatment entry indicated that 
the veteran had 20/20 vision in the right eye for distance 
and 20/25 vision in the left eye.  The veteran's near vision 
was 20/50 in the right eye and 50/100 in the left eye.  The 
assessment included presbyopia, both eyes.  Further, the 
Board notes that a January 1994 medical board examination 
report noted that the veteran had 20/20 distance vision in 
the right eye and 20/70 distance vision in the left eye 
corrected to 20/20.  The veteran had near vision of 20/80 in 
both eyes corrected to 20/30.  The Board observes that a June 
1995 VA ophthalmological examination report indicated that 
the veteran had near uncorrected vision in the right eye of 
20/40 with corrected vision 20/20 and near uncorrected vision 
in the left eye of 20/200 with corrected vision.  Distance 
vision was 20/20 in the right eye and 20/25 in the left eye 
corrected to 20/20.  The examiner reported that there was no 
diplopia and no visual field deficit and that the veteran's 
ocular health appeared normal.  The diagnosis was presbyopia.  

The Board observes that refractive error of the eye as such 
is not a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c) (1998).  As noted above, the July 1995 VA 
ophthalmological examination report solely noted a diagnosis 
of presbyopia.  Therefore, an eye disorder, other than one 
solely indicative of refractive error, has not been shown by 
the evidence of record.  Accordingly, service connection is 
not warranted for presbyopia as a matter of law, and the 
claim for entitlement to service connection for such disorder 
is not a claim upon which compensation benefits can be 
granted.  The Court has held that in a case where the law and 
not the evidence is dispositive of the claim, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426, 
430 (!994).  Therefore, service connection for presbyopia is 
not warranted as the claim to establish such benefit lacks 
legal merit.  

III.  Service Connection for Periodontal Disease

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.120 
or § 17123 of this chapter.  38 C.F.R. § 4.149 (1998).  

The veteran's service medical records indicate that at the 
time of the March 1965 enlistment examination report, there 
were no dental disorders noted.  An April 1968 treatment 
entry noted that the veteran had excessive bleeding after 
extraction on one occasion and required re-visit to the 
dentist to stop the bleeding.  An April 1968 examination 
report included a notation that the veteran had had dental 
caries and had undergone the removal of his wisdom teeth.  A 
January 1994 medical board examination included a notation as 
to the veteran's "tooth/gum".  

The veteran underwent a VA dental examination in June 1995.  
It was noted that the veteran had no history of dental trauma 
or acute disease while in active service.  The examiner noted 
that the veteran had full functional dentition.  It was 
reported that the veteran had a history of chronic 
periodontal disease, but that all remaining teeth were 
stable.  The examiner indicated that there was no disability 
effect on everyday activities.  The diagnosis was chronic 
periodontitis.  

At the September 1996 hearing on appeal, the veteran 
testified that he began receiving treatment for periodontal 
disease in 1992.  He reported that "deep scaling" was 
performed and that he still needed more of such treatment 
when he separated from service.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that in April 1968 he was noted to have 
suffered excessive bleeding after extraction on one occasion 
and required a re-visit to the dentist to stop the bleeding.  
An April 1968 examination report included a notation that the 
veteran had dental carries and had undergone removal of his 
wisdom teeth.  A January 1994 medical board examination 
report included a notation as to the veteran's "tooth/gum".  
Additionally, the Board notes that a June 1995 VA dental 
examination report noted that the veteran had no history of 
dental trauma or acute disease while in active service.  The 
examiner indicated that the veteran had full functional 
dentition.  It was also reported that the veteran had a 
history of chronic periodontal disease, but that all 
remaining teeth were stable.  The Board observes that the 
veteran's service medical records do not specifically refer 
to treatment for periodontal disease and the history, noted 
pursuant to the June 1995 dental examination, was apparently 
solely provided by the veteran.  The Board notes that the 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, does not constitute 
"competent medical evidence" satisfying the Grotveit v. 
Brown, 5 Vet.App. 91 (1993) requirement.  The Board also 
observes that although an examiner can render a current 
diagnosis based on his examination of the veteran, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  The Board notes 
that the examiner solely indicated a history of chronic 
periodontal disease and did not specifically relate any such 
disorder to the veteran's period of service.  

However, even assuming treatment for periodontal disease 
during service, the Board notes that such disorder is not 
considered a disabling condition and may be service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. 
§ 4.149 (1998).  Under such circumstances, the Board 
concludes that the veteran's claim for service connection for 
periodontal disease is not well-grounded.  Further, the Board 
finds the information provided in the statement of the case 
and other correspondence from the RO sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection.  Moreover, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, might make the claim 
well-grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

IV.  Increased Evaluation for Degenerative Joint Disease of 
the Right Knee

A.  Historical Review

The veteran's service medical records indicate that in June 
1993, he was treated after a truck rolled and pinned his 
legs.  It was noted, at that time, that the right knee was 
displaced, but okay, and that the veteran reported sharp left 
knee pain.  The assessment was left knee pain secondary to 
contusion, bilateral knees.  The veteran continued to receive 
treatment for bilateral knee disorders.  A later June 1993 
entry indicated an impression of patellar dislocation, 
bilateral.  A January 1994 medical board examination report 
included a notation that the veteran had bilateral knee pain.  
A January 1995 medical evaluation board report noted that 
range of motion of the veteran's knees was 0 to 120 degrees.  
The veteran had no effusion of either knee.  There was no 
medial or lateral instability at 0 degrees or 30 degrees of 
flexion.  It was noted that the veteran had an area of 
tenderness on the right knee along the anterolateral patellar 
tendon.  On the left knee, it was observed that the veteran 
described a diffuse tenderness around the medial ante lateral 
retinaculum and along the edges of the patella.  The 
diagnoses included bilateral knee pain secondary to trauma.  

Private treatment records dated from April 1995 to June 1995 
indicated that the veteran was treated for his bilateral knee 
disorders.  A May 1995 report from Columbus Ambulatory 
Surgery Center noted that the veteran underwent surgery on 
his left knee.  The post-operative diagnoses included 
patellofemoral syndrome with chondromalacia patella and 
possible avascular necrosis of the patella at the chondral 
flap tear of the medial femoral condyle, torn anterior horn 
of the medial meniscus and extensive hypertrophic synovium 
involving three compartments including the anteromedial, 
anterolateral and patellofemoral compartments of the left 
knee.  

The veteran underwent a VA general medical examination in 
July 1995.  It was noted that he suffered crush injuries of 
the knees in 1993 and that he underwent arthroscopy and 
patellar decompression of the left knee.  The examiner noted 
that flexion of the right knee was 90 degrees and extension 
was 0 degrees.  There was negative effusion and the ligaments 
were intact.  As to the left knee, the examiner noted that 
there was a 1 cm scar medial and lateral.  Flexion was 90 
degrees with extension 0 degrees.  The ligaments were intact 
and there was negative effusion.  The diagnoses including 
degenerative joint disease, bilateral knees.  A July 1995 
radiological report as to the right and left knee indicated 
an impression of degenerative joint disease.  

In April 1996, service connection was granted for 
degenerative joint disease of the right knee.  A 10 percent 
disability evaluation was assigned which has remained in 
effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Slight 
impairment of either knee, including recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.   A 30 
percent evaluation requires severe impairment.  38 C.F.R. 
Part 4, Diagnostic Code 5257 (1998).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1998).  Limitation of flexion 
of either leg to 45 degrees warrants a 10 percent evaluation.  
A 20 percent evaluation requires that flexion be limited to 
30 degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5260 (1998).  Limitation of extension of either leg to 10 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  38 C.F.R. Part 4, Diagnostic Code 5261 (1998).  
Favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 and 10 degrees.  38 C.F.R. Part 4, Diagnostic 
Code 5256 (1998).  

A 10 percent evaluation is warranted for superficial poorly 
nourished scars with repeated ulcerations.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (1997).  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

At the September 1996 hearing on appeal, the veteran 
testified that he had to walk with the aid of a cane and 
sometimes with the aid of crutches.  He reported that he knew 
he would need additional surgery.  The veteran stated that 
his knees were just getting worse and worse.  He indicated 
that his knees would lock and reported that he had pain.  He 
stated that he was given "little braces" which prevent the 
kneecap from moving around.  

The veteran underwent a VA orthopedic examination in June 
1997.  He complained of persistent pain in both knees with 
increased intensity with going upstairs and with long-term 
standing.  The veteran also reported a history of occasional 
swelling and claimed pain in his knees with flexion and 
extension.  The examiner reported that the veteran's knees 
showed no erythema, effusion, deformity or swelling.  It was 
noted that there was questionable tenderness with findings 
not associated with any particular structure.  The examiner 
noted that the veteran was claiming to be experiencing severe 
pain on examination.  The examiner also indicated that the 
veteran was uncooperative with the examination and claimed to 
be in severe pain with examination of his knees.  The 
examiner stated that he was unable to assess whether the 
veteran had voluntary decreased range of motion or if the 
decreased range of motion was secondary to knee pain.  The 
examiner reported that he was unable to determine instability 
due to the veteran's pain complaint.  As to range of motion, 
flexion of the right knee was 30 degrees and extension was 30 
degrees.  Left knee flexion was 40 degrees and extension was 
40 degrees.  It was observed that the veteran claimed that he 
was unable to fully extend flexion of his knees secondary to 
knee pain.  The examiner reported that X-rays of both knees 
were consistent with a normal study with no bone or joint 
abnormalities identified.  The diagnosis was history of 
bilateral knee pain with the veteran uncooperative with the 
physical examination and normal X-ray findings.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than slight impairment of 
the right knee with recurrent subluxation or lateral 
instability.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  
The most recent June 1997 VA orthopedic examination report 
noted that the veteran complained of pain in both knees with 
increased intensity with going upstairs or with long-term 
standing.  The veteran also reported a history of occasional 
swelling and claimed pain in his knees with flexion and 
extension.  The examiner reported that the veteran's knees 
showed no erythema, effusion, swelling or deformity.  It was 
noted that there was questionable tenderness with findings 
not associated with any particular structure.  The examiner 
indicated that the veteran was uncooperative with the 
examination and that he claimed to be in severe pain with 
examination of the knees.  The examiner also indicated that 
he was unable to determine instability due to the veteran's 
pain complaint.  The diagnosis was history of bilateral knee 
pain with the veteran uncooperative with the physical 
examination and normal X-ray findings.  Additionally, the 
Board observes that a July 1995 VA general medical 
examination report noted that there was negative effusion and 
the ligaments were intact.  The diagnoses, at that time, 
included degenerative joint disease, bilateral knees.  
Further, the Board notes that a January 1995 medical 
evaluation board report specifically noted that there was no 
medial or lateral instability at 0 degrees or 30 degrees of 
flexion.  The diagnoses included bilateral knee pain 
secondary to trauma.  Board observes that the medical 
evidence clearly fails to indicate that the veteran suffers 
from moderate impairment of the right knee with recurrent 
subluxation or lateral instability as required for a 20 
percent evaluation pursuant to the appropriate schedular 
criteria noted above.  In fact, recurrent subluxation or 
lateral instability was not shown pursuant to either the 
January 1995 medical evaluation board report or the July 1995 
VA general medical examination report.  Also, as noted above, 
the June 1997 VA orthopedic examination report noted solely 
that the examiner was unable to determine instability due to 
the veteran's pain complaint.  

The Board further observes that the June 1997 VA orthopedic 
examination report noted that there was questionable 
tenderness with findings not associated with any particular 
structure.  The examiner reported that flexion of the right 
knee was 30 degrees and extension was 30 degrees.  It was 
observed that the veteran claimed that he was unable to fully 
extend flexion of the knees secondary to knee pain.  The 
examiner specifically stated that he was unable to assess 
whether the veteran had voluntary decreased range of motion 
or if the decreased range of motion was secondary to knee 
pain.  As noted above, the examiner commented that the 
veteran was uncooperative with the physical examination.  
Additionally, the Board notes that the July 1995 VA general 
medical examination report noted that flexion of the right 
knee was 90 degrees and extension was 0 degrees.  Also a 
January 1995 medical evaluation board report noted that the 
range of motion of the veteran's knees was 0 to 120 degrees.  
In light of the examiner's comments, pursuant to the June 
1997 VA orthopedic examination report, that he was unable to 
assess whether the veteran had voluntary decreased range of 
motion or if range of motion was secondary to knee pain, and 
in consideration of the flexion and extension reported 
pursuant to the July 1995 VA general medical examination 
report and the January 1995 medical evaluation board report, 
the Board observes that the evidence of record fails to 
indicate that flexion of the right knee is limited to 30 
degrees or that extension is limited to 15 degrees as 
required for a 20 percent evaluation pursuant to 38 C.F.R. 
Part 4, Diagnostic Codes 5003, 5260, 5261 (1998).  The Board 
notes that functional loss due to pain must be supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
The functional loss indicated pursuant to the June 1997 VA 
orthopedic examination is not supported by adequate pathology 
as indicated by the examiner's comments.  Further, ankylosis 
of the right knee has not been shown.  38 C.F.R. Part 4, 
Diagnostic Code 5256 (1998).  Therefore, the Board concludes 
that the 10 percent disability evaluation sufficiently 
provides for the veteran's present level of disability.  The 
Board also finds that the veteran's present disability 
evaluation encompasses his objectively ascertainable 
functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  Moreover, there is no clinically identifiable 
pathology warranting extended discussion as to whether a 
separately assigned compensable rating is appropriate.  The 
veteran has testified as to pain in his right knee.  However, 
functional impairment due to pain supported by adequate 
pathology and indicative of a separate compensable evaluation 
has not been adequately shown by the evidence of record.  
Accordingly, an increased evaluation for degenerative joint 
disease of the right knee is not warranted.  

V.  Increased Evaluation for Degenerative Joint Disease of 
the Left knee

A.  Historical Review

The veteran's service medical records were discussed above.  
Additionally, as previously noted, the veteran underwent a VA 
general medical examination in July 1995.  The diagnoses 
included degenerative joint disease, bilateral knees.  

In April 1996, service connection was granted for 
degenerative joint disease of the left knee.  A 10 percent 
disability evaluation was assigned which has remained in 
effect.  

B.  Increased Evaluation

The Board observes that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than slight impairment 
of the left knee with recurrent subluxation or lateral 
instability.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  
The most recent June 1997 VA orthopedic examination report 
noted that the veteran reported a history of occasional 
swelling and claimed pain in his knees with flexion and 
extension.  The examiner reported that the veteran's knees 
showed no erythema, effusion, swelling or deformity.  It was 
noted that there was questionable tenderness with findings 
not associated with any particular structure.  The examiner 
indicated that the veteran was uncooperative with the 
examination and that he claimed to be in severe pain with 
examination of the knees.  The examiner also indicated that 
he was unable to determine instability due to the veteran's 
pain complaint.  The diagnosis was history of bilateral knee 
pain with the veteran uncooperative with the physical 
examination and normal X-ray findings.  Additionally, the 
Board observes that a July 1995 VA general medical 
examination report noted that there was negative effusion of 
the left knee and that the ligaments were intact.  Further, 
the Board notes that a January 1995 medical evaluation board 
report specifically noted that there was no medial or lateral 
instability at 0 degrees or 30 degrees of flexion.  The Board 
observes that the medical evidence clearly fails to indicate 
that the veteran suffers from moderate impairment of the left 
knee with recurrent subluxation or lateral instability as 
required for a 20 percent evaluation pursuant to the 
appropriate schedular criteria noted above.  In fact, 
recurrent subluxation or lateral instability has not been 
shown by the evidence of record.  

As noted above, the June 1997 VA orthopedic examination 
report indicated that there was questionable tenderness with 
findings not associated with any particular structure.  The 
examiner reported that flexion of the left knee was 40 
degrees and extension was 40 degrees.  It was observed that 
the veteran claimed that he was unable to fully extend 
flexion of the knees secondary to knee pain.  The examiner 
specifically stated that he was unable to assess whether the 
veteran had voluntary decreased range of motion or if the 
decreased range of motion was secondary to knee pain.  As 
noted previously, the examiner commented that the veteran was 
uncooperative with the physical examination.  Additionally, 
the Board notes that the July 1995 VA general medical 
examination report noted that flexion of the left knee was 90 
degrees and extension was 0 degrees.  Also a January 1995 
medical evaluation board report noted that the range of 
motion of the veteran's knees was 0 to 120 degrees.  In light 
of the examiner's comments, pursuant to the June 1997 VA 
orthopedic examination report, that he was unable to assess 
whether the veteran had voluntary decreased range of motion 
or if range of motion was secondary to knee pain, and in 
consideration of the ranges of motion of the left knee 
reported pursuant to both the July 1995 VA general medical 
examination report and the January 1995 medical evaluation 
board report, the Board observes that the evidence of record 
fails to indicate that flexion of the veteran's left knee is 
limited to 30 degrees or that extension is limited to 15 
degrees as required for a 20 percent evaluation pursuant to 
38 C.F.R. Part 4, Diagnostic Codes 5003, 5260, 5261 (1998).  
The Board notes that functional loss due to pain must be 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (1998).  Further, ankylosis of the right knee has not 
been shown.  38 C.F.R. Part 4, Diagnostic Code 5256 (1998).  

The Board additionally notes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration such as would warrant a separately assigned 
compensable rating.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804 (1998).  The July 1995 VA general medical examination 
report noted solely that there was a 1 cm scar medial and 
lateral on the left knee.  Therefore, the Board concludes 
that the 10 percent disability evaluation sufficiently 
provides for the veteran's present level of disability.  The 
Board also finds that the veteran's present disability 
evaluation encompasses his objectively ascertainable 
functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  Moreover, there is no clinically identifiable 
pathology warranting extended discussion as to whether a 
separately assigned compensable rating is appropriate.  The 
veteran has testified as to pain in his left knee.  However, 
functional impairment due to pain supported by adequate 
pathology and indicative of a separate compensable evaluation 
has not been adequately shown by the evidence of record.  
Accordingly, an increased evaluation for degenerative joint 
disease of the left knee is not warranted.  

VI.  Increased Evaluation for Bilateral Hearing Loss

A.  Historical Review

The veteran's service medical records indicate that at the 
time of the March 1965 enlistment examination he was noted to 
have pure tone thresholds in the right ear of -5 decibels at 
1,000 Hz, 5 decibels at 2,000 Hz, 5 decibels at 3,000 Hz and 
5 decibels at 4,000 Hz.  As to the left ear, pure tone 
thresholds were 0 decibels at 1,000 Hz, 15 decibels at 2,000 
Hz, 15 decibels at 3,000 Hz and 20 decibels at 4,000 Hz.  The 
veteran underwent several audiological evaluations during his 
period of service.  A May 1994 audiological evaluation report 
noted pure tone thresholds in the right ear of 10 decibels at 
1,000 Hz, 15 decibels at 3,000 Hz and 50 decibels at 4,000 
Hz.  The speech recognition ability in the right ear was 96 
percent.  As to the left ear, pure tone thresholds were 10 
decibels at 1,000 Hz, 10 decibels at 2,000 Hz, 55 decibels at 
3,000 Hz and 55 decibels at 4,000 Hz.  The speech recognition 
ability in the left ear was 92 percent.  The diagnosis was 
moderate high frequency hearing loss, bilaterally.  

The veteran underwent a VA audiological examination in July 
1995.  It was noted that no tinnitus was reported.  The 
examiner reported pure tone thresholds in the right ear of 30 
decibels at 1,000 Hz, 35 decibels at 2,000 Hz, 60 decibels at 
3,000 Hz and 70 decibels at 4,000 Hz.  The average pure tone 
threshold for the veteran's right ear was 49 decibels and the 
speech recognition ability was 90 percent.  As to the left 
ear, the examiner noted pure tone thresholds of 30 decibels 
at 1,000 Hz, 40 decibels at 2,000 Hz, 65 decibels at 3,000 Hz 
and 75 decibels at 4,000 Hz.  The average pure tone threshold 
for the veteran's left ear was 53 decibels with a speech 
recognition ability of 88 percent.  The examiner indicated 
that there was moderate sensorineural hearing loss in the 
right ear per VA rating guidelines and moderate sensorineural 
hearing loss in the left ear per VA rating guidelines.  
Hearing aid evaluation and fitting were recommended for both 
ears.  

B.  Increased Evaluation

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110.  The "assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  

At the September 1996 hearing on appeal, the veteran 
testified that he was told that he should use hearing aids, 
but that he had not obtained them yet.  He stated that he was 
not receiving any treatment for an ear disorder.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the most recent July 1995 VA 
audiological examination report revealed an average pure tone 
threshold in the veteran's right ear of 49 decibels and a 
speech recognition ability of 90 percent.  The average pure 
tone threshold in the veteran's left ear was 53 decibels with 
a speech recognition ability of 88 percent.  The Board notes 
that such results translate to a numeric designation of 
hearing impairment of level II in the right ear and level II 
in the left ear.  Therefore, the veteran's degree of hearing 
impairment equates to a noncompensable disability evaluation.  
38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100 (1997).  The Board observes that the May 
1994 audiological examination report, performed while the 
veteran was in service, revealed results indicative of an 
average pure tone threshold in the veteran's right ear of 21 
decibels with speech recognition ability of 96 percent.  The 
average pure tone threshold in the left ear was 33 decibels 
with a speech recognition ability of 92 percent.  The Board 
observes that such results translate to a numeric designation 
of hearing impairment level I in the right ear and level I in 
the left ear and clearly do not translate into hearing loss 
indicative of a compensable evaluation.  The Board has 
considered the veteran's testimony on appeal.  However, the 
results of the most recent July 1995 VA audiological 
examination report, as noted above, do not translate to a 
hearing loss indicative of an increased evaluation.  
Accordingly, a compensable evaluation for the veteran's 
bilateral hearing loss is not warranted.  


ORDER

Service connection for hepatitis is denied.  Service 
connection for headaches is denied.  Service connection for 
presbyopia is denied.  Service connection for periodontal 
disease is denied.  An increased evaluation for degenerative 
joint disease of the right knee is denied.  An increased 
evaluation for degenerative joint disease of the left knee is 
denied.  A compensable evaluation for bilateral hearing loss 
is denied.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a heart disorder, a right shoulder disorder, a 
left shoulder disorder, kidney stones, blood in the urine, a 
mass in the right kidney and for a sinus disorder.  The 
veteran also avers that he is entitled to increased 
disability evaluations for his service-connected high blood 
pressure and polp deformity of the olecranon process of the 
left elbow.  The Board notes that the entire section of the 
Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities dealing with the evaluation of cardiovascular 
disorders was changed, effective January 12, 1998.  62 FEDERAL 
REGISTER 65207 (1997) (to be codified at 38 C.F.R. §§ 4.100-
4.102).  The Board also observes that the final rule changes, 
as published in the Federal Register, are comprehensive in 
general and make specific changes to the Diagnostic Code for 
the veteran's service-connected high blood pressure which is 
at issue.

Further, in reviewing the record, the Board notes that the 
veteran was last afforded a VA general medical examination in 
July 1995.  There is no indication that the examiner reviewed 
the claims folder prior to the examination.  The examiner 
apparently reported the history provided by the veteran.  As 
to the cardiovascular evaluation, it was noted that the 
veteran had a history of myocardial infarctions in 1982 and 
in 1986 and hypertension.  It was observed that the veteran 
also reported that he had chronic shortness of breath with no 
edema.  The examiner noted that the veteran's heart had 
normal sinus rhythm with no murmur.  The examiner reported 
that the veteran's blood pressure was 112/68.  The diagnoses 
did not refer either to a heart disorder or to the veteran's 
hypertension.  At the September 1996 hearing on appeal, the 
veteran testified that he was taking medication for 
hypertension and for a heart disorder.  He also stated that 
he suffered a heart attack in 1982.  The veteran also 
reported that on "a bad day" his blood pressure could be up 
around 180/130 and that it had been as high as 187/146.  

Additionally, the Board notes that the veteran's service 
medical records indicate that he was seen in February 1983 
with complaints of chest pain.  The assessment was chest wall 
pain, resolved.  A March 1986 treatment entry noted an 
impression which included myocardial infarction by history 
and history of syncopal episodes which was troublesome for 
arrhythmias.  An April 1987 cardiology report noted that 
there was no evidence of ischemia and no evidence of old 
injury.  Additionally, a May 1987 consultation report 
indicated an impression of arteriosclerotic cardiovascular 
disease and hypertension.  An October 1994 consultation 
report related an assessment of angina with a stable anginal 
pattern times three or four months with a high probability 
such disorder was secondary to arteriosclerotic heard 
disease.  The Board observes that a November 1994 cardiac 
catheterization report noted that there was no obstructive 
coronary artery disease.  Further, a January 1995 medical 
evaluation board report indicated that there was no evidence 
of ischemic heart disease or any evidence that the veteran 
suffered a previous myocardial infarction.  It was noted that 
the veteran's chest pain was atypical and noncardiac.  The 
assessment included atypical chest pain, noncardiac.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
the Board is prohibited from reaching its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991).  Further, when the medical evidence is 
inadequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Halstead v. Derwinski, 3 Vet.App. 213 (1992).  Given the 
nature of the appellant's contentions, the Court's holdings 
in Colvin and Halstead, the evidence of inservice treatment 
for variously diagnosed cardiovascular disorders as well as 
the contradictory evidence as to whether the veteran actually 
suffers from a cardiovascular disorder, other than 
hypertension, the lack of an opinion as to the etiology of 
any diagnosed cardiovascular disorders, and in consideration 
of the regulatory changes noted above pursuant to which the 
veteran's service-connected high blood pressure has not yet 
been evaluated, the Board concludes that a VA cardiovascular 
examination would be helpful in resolving the issues raised 
by the instant appeal.  

Additionally, as to the veteran's claims for service 
connection for kidney stones, blood in the urine and for a 
mass in the right kidney, the Board notes that the veteran 
was last afforded a VA general medical examination in July 
1995.  As noted previously, the examiner apparently did not 
review the claims folder.  It was reported that the veteran 
had a history of possible renal cell cancer possibly 
diagnosed in 1994.  It was observed that pursuant to a 
magnetic resonance imaging study and ultrasound, the veteran 
was found to probably have a solid tumor with no treatment.  
The examiner also reported that the veteran had a history of 
renal stones diagnosed in 1979 with a passed stone and 
negative symptoms since.  The diagnoses included positive Rh 
factor and a mass of the right kidney.  At the September 1996 
hearing on appeal, the veteran testified that he passed a 
kidney stone in 1979.  He reported that he still suffered 
from blood in his urine and that he had been diagnosed with a 
mass in his kidney which was benign.  

The Board notes that the veteran's service medical records 
indicate that pursuant to a February 1986 examination report, 
there was a notation that the veteran reported that he passed 
a kidney stone in 1979.  A November 1992 treatment entry 
noted that the veteran had a possible kidney stone.  A 
February 1994 entry noted that the veteran complained of 
right flank pain and that he had a history of microhematuria.  
The assessment was microhematuria, doubt strain.  A March 
1994 entry related an assessment of microhematuria.  An April 
1994 magnetic resonance imaging study of the veteran's 
kidneys and pancreas indicated a conclusion of an 
approximately 1 cm fairly well circumscribed mass in the 
anterior aspect of the right renal upper pole confined to the 
renal parenchyma.  It was noted that the signal 
characteristics suggested a solid lesion and that 
differential possibilities included granuloma, hypernephroma 
and transitional cell tumor.  Further, it was observed that a 
renal cyst with an unusually high protein content could also 
give the same appearance.  A June 1994 operative report noted 
that the veteran underwent a cystoscopy with bilateral 
retrograde pyelogram and right renal barbotage.  The 
diagnosis was incidental right renal mass.  A January 1995 
medical evaluation board report indicated an assessment which 
included microscopic hematuria with a negative urologic 
evaluation.  

Given the nature of the veteran's contentions, the evidence 
of inservice treatment for variously diagnosed kidney 
disorders, the Court's holdings in the cases noted above, and 
as the examiner, pursuant to the July 1995 VA general medical 
examination report, did not address the etiology of any 
diagnosed genitourinary disorders, the Board concludes that a 
VA urological examination should be scheduled prior to 
appellate review.  

The Board must also consider the veteran's claims for service 
connection for right and left shoulder disorders and for an 
increased evaluation for his service-connected polp deformity 
of the olecranon process of the left elbow.  The July 1995 VA 
general medical examination report noted that the veteran 
reported that he suffered a dislocated right shoulder in 
1965.  The veteran reported minimal symptoms except for pain 
with lifting.  The examiner noted that the veteran's right 
shoulder was tender with range of motion.  There were no 
specific findings indicated as to the veteran's left 
shoulder.  As to the veteran's left elbow disorder, the 
examiner noted that there was a polp deformity of the 
olecranon process.  The examiner failed to indicate whether 
the veteran suffered any limitation of motion of the left 
elbow.  Such information would clearly be pertinent to 
assessing the disability evaluation to be assigned for the 
veteran's left elbow disorder pursuant to the appropriate 
schedular criteria.  38 C.F.R. Part 4, Diagnostic Codes 5205, 
5206, 5207 (1998).  The diagnoses included arthralgia of both 
shoulders.  

The Board observes that the veteran's service medical records 
indicate that he was treated in August 1965 for a right 
deltoid strain.  A November 1965 report noted that the 
veteran reported that he injured his right shoulder three 
months earlier in a tank accident.  It was noted that there 
were no signs of dislocation or fracture.  A May 1971 
examination report noted that the veteran reported that he 
suffered a wrenched shoulder in 1965.  A January 1994 medical 
board examination report indicated that the veteran suffered 
from left shoulder pain.  

The Board observes that the Court has held that in assigning 
a disability evaluation, the VA must consider the effects of 
the disability upon ordinary use, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1995).  Given the nature of 
the veteran's contentions, the Court's holdings in the cases 
noted above, the evidence of inservice treatment for right 
and left shoulder disorders and as the examiner, pursuant to 
the July 1995 VA general medical examination report, did not 
address the etiology of the diagnosed bilateral shoulder 
arthralgia or provide ranges of motion as to the veteran's 
service-connected left elbow disorder, the Board concludes 
that additional development of the record should be 
undertaken prior to completion of appellate review.  

As to the veteran's claimed sinus disorder, the Board notes 
that the July 1995 VA general medical examination report 
noted that the veteran had a history of sinusitis diagnosed 
fifteen years earlier.  The diagnoses did not refer to a 
sinus disorder.  However, a July 1995 radiological report, as 
to the veteran's paranasal sinuses, indicated that there was 
a rounded inhomogeneous opacity of 2.5 cm in diameter 
projecting into the right frontal sinus.  The impression was 
questionable density projecting into the right frontal sinus.  
A computerized tomography scan of the head was advised.  
Additionally, at the September 1996 hearing on appeal, the 
veteran testified that he suffered from a chronic sinus 
disorder every day.  Further, the Board notes that the 
veteran's service medical records indicate that he was seen 
in January 1973 with complaints including nasal congestion 
and with a bloody discharge.  The impression included post-
flu bronchitis.  

In consideration of the veteran's contentions, the Court's 
holdings in the cases noted above and the evidence of a 
questionable density projecting in the veteran's right 
frontal sinus as indicated pursuant to a July 1995 VA 
radiological report, performed only months after the 
veteran's separation from service, the Board concludes that 
the veteran should be afforded a VA ears, nose and throat 
examination.  

The Board observes that treatment records subsequent to July 
1995 have neither been requested nor incorporated into the 
record.  The Board is of the view that an attempt should be 
made to obtain any recent treatment records of possible 
pertinence to the veteran's claims.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorders from 
July 1995 to the present.  Upon receipt 
of the requested information, the RO 
should contact the identified facilities 
and request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA cardiovascular examination in 
order to determine the present nature and 
severity of his service-connected high 
blood pressure and his claimed heart 
disorder, if any.  The claims folder to 
specifically include a copy of the 
changes to the cardiovascular disorders 
section of the rating schedule, effective 
January 12, 1998, must be made available 
to the examiner for review prior the 
examination.  Specific reference should 
be made to the criteria indicated under 
diagnostic code 7101.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed cardiovascular, other than 
high blood pressure, and to comment on 
the relationship, if any, between any 
such disorder and the veteran's period of 
service.  A sufficient rationale for any 
opinion expressed should be provided.  If 
an opinion cannot be expressed without 
resorting to speculation, it should be so 
stated.  

4.  The RO should schedule the veteran 
for a VA urological examination in order 
to determine the present nature and 
severity of his claimed kidney stones, 
blood in the urine and mass in the right 
kidney, if any.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner is requested to express an 
opinion as to the etiology and 
approximate date of onset of any 
diagnosed urological disorder and to 
comment on the relationship, if any, 
between any such disorder and the 
veteran's period of service.  A 
sufficient rationale for any opinion 
expressed should be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  

5.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of his service-connected polp 
deformity of the olecranon process of the 
left elbow and his claimed right and left 
shoulder disorders, if any.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
specifically indicate, in degrees, the 
extent to which there is any limitation 
of motion which is reasonably 
attributable to the service-connected 
left elbow disorder, to include the 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion and/or 
function due to pain.  Normal motion 
capabilities should be specified.  The 
examiner should also express an opinion 
as to the etiology and approximate date 
of onset of any diagnosed  right and left 
shoulder disorders and to comment on the 
relationship, if any, between any such 
disorders and the veteran's period of 
service.  A sufficient rationale for any 
opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  

6.  The RO should schedule the veteran 
for a VA ears, nose and throat 
examination in order to determine the 
present nature and severity of his 
claimed sinus disorder, if any.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed sinus disorder and to 
comment on the relationship, if any, 
between any such disorder and the 
veteran's period of service.  A 
sufficient rationale for any opinion 
expressed should be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated. 

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

8.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

9.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

